HonorableGeo. H. SheDperd
Comptrollerof Public Accounts
Austin,Texas

Deer Sir:
                                 OpinionNO. o-4382
                                 Re: Defickncy allowanceto State
                                     Soil ConservationBoard

You requestthe opinionof this departmentupon the questionwhether
the requestof the State Soil ConservationBoard to the Governorfor
a deficiencyappropriation, es revealedby the file which is attached
to your letter,is authorizedby the provisionsof Article 4351, R.
s. 1925.

The file reflectsthat the deficiencyallowancesought is for mileage
for districtsupervisors,end mileageend per diem for districtsupervisors
outsidethe district,for the currentbiennium. The applicationfor the
deficiencystates that funds to pay the supervisors'per diemvere provided
by the legislatureby appropriationfor the currentbiennium,but that
no appropriationwss paid for their mileage,or for supervisors'per diem
end mileagewhile attendinga State-widemeetingof supervisors.

Section6, House Bill No. 444, Acts of the 47th Legislature,provides:

    "A supervisormay receivecompensationfor servicesnot to
    exceed$4.00 for each day he shall be in attendanceet the
    regularmeeting of the board of supervisors-end s per mile
    for travel each wsy between the residenceof 8 supervisorend
    the designatedbusinessoffice of the districtsupervisors.
    Supervisorsshall be paid quarterlyfor their services,end
    not receivecompensationend mileagefor any number of days
    in excess of five in any three months period,except that one
    member of each board of supervisorsshellbe entitledto
    receive$4.00 per dey not to exceedtwo days end 5# per mile
    while attendingen annual State-widemeetingof supervisors
    to be held et a time end place to be determinedby the State
    Soil ConservationBoard. The provisionproviding54 per mile
    for travel for districtsupervisors shell be in effect
    September1, 1941,endthereafter."

An examinationof the appropriation bill for the currentbienniumreveals
that the legislaturehas, under the heading 'salaries",in the appropriation
for the State Soil ConservationBoard, providedthe followingitem:
HonorebleGeo. H. Sheppard,page 2    o-4382



        DistrictSupervisors(1942-75districts$400.00each or
    2.00               ; 1943-90districts)- $30,000.00
          per supervisor                             -
    $36,OOO.CQ."                               ^--

This item of appropriationis broad enough in its scope to authorize
the use of the funds providedfor districtsupervisors'per diem while
in attendanceupon the State-widemeetingof supervisors,as well es
the per diem for attendanceupon the regularmeetingsof the district
supervisors.

There is no appropriationprovided,however,for mileagefor supervisors;
Item 4 above quoted,under the heeding "Selsries",is clearlyintended
to providefunds for the compensationof the supervisors,not to
reimbursethem for expensesincurredin dischargingtheir duties. The
mileagesllowenceis not "compensation",  but repreeent6.afixed allowance,
presumablysufficient,to cover the travelingexpensesoftthe supervisor
in attendingthe meetingsinvolved.

Since there is no appropriationprovidedby the legislaturefor mileage
of districtsupervisors,it followsthet a deficiencymey mot be allowed
for this purposeunder the provisionsof Article4321. This department
has no numerousoccasionsheld that Article 4351,authorizesdeficiency
werrants with the approvalof the Governoronly to supplementan
existingeppropriation; that deficiencywarrantsmay mot be,authorised
to supplyfunds for B purposeor projectfor which the legislaturehas
msde no appropriation.See our opinionNo. 0-2~8.

We returnyour file herewith.

                                        Yours very truly

                                   ATTORNEY-oFTEas
                                   s/R. W. Fairchild



                                   m
                                       R. W.,Fairchild'
                                             Assistant

APPROVEDMsrch 4,1942                    APPR(mED
s/ GroverSellers                        OPINION
FIRST ASSISTANT                         COMMITTEE
ATToRlmYOENERAL
                                        izzNi
RWF:AMM

Enclosure